Citation Nr: 0829829	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a compensable rating for hearing loss in the 
right ear.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

The veteran has a hearing acuity of Level I in his right ear.  
He is not deaf in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in June 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The Board notes that a June 1982 rating decision granted 
service connection for right ear hearing loss, and assigned a 
noncompensable rating.  In June 2006, the veteran submitted a 
claim for a compensable rating for his service-connected 
right ear hearing loss, asserting that his hearing warranted 
a compensable rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable rating for right ear hearing loss. 

The veteran was afforded a VA examination in August 2006.  
The veteran complained of decreased hearing in both ears.  
Audiometric evaluation of the right ear revealed puretone 
thresholds of 20, 50, 60, and 55 at 1000, 2000, 3000, and 
4000 Hertz, respectively, with a puretone threshold four 
frequency average of 46 decibels.  Speech recognition was 96 
percent in the right ear.  The examiner noted that the 
veteran had normal hearing in the right ear to 1000 Hertz, 
with moderate high frequency sensorineural hearing loss 
bilaterally.  

This audiological examination does not show the veteran to 
have an exceptional pattern of hearing loss in either ear.  
38 C.F.R. § 4.86(a) and (b).

In August 2006, under Table VI, the veteran's puretone 
threshold average of 46 decibels and speech recognition of 96 
percent indicates that his hearing acuity was Level I in the 
right ear.  As the veteran is not service connected in the 
left ear, a hearing impairment of Level I is assigned.  See 
38 C.F.R. § 4.85(f).  

Under Table VII, Level I in the right ear and Level I in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  It is noted that the veteran 
is not deaf in the left ear so provisions of 38 U.S.C.A. 
§ 1160 are not for application.

The Board notes that the veteran also submitted an undated 
audiogram that appears consistent with the August 2006 VA 
examination.  However, the Board is unable to use this 
examination for rating purposes as it does not meet the 
requirements of an examination for VA purposes.  There is no 
indication that it was performed by a state-licensed 
audiologist, or that it included a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometric 
tests.  See 38 C.F.R. § 4.85 (a).  As noted, however, it does 
not appear to vary significantly with the VA exam.  
Substantially more impairment in the right ear would have to 
be shown for a compensable rating as he is service connected 
for hearing loss in only 1 ear.

Therefore, as the veteran has not met the criteria for a 
compensable rating, a compensable rating for right ear 
hearing loss is not warranted.  See, Hart v. Mansfield, 21 
Vet. App. 505 (2007).  As preponderance of the evidence is 
against a higher rating, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for hearing loss in the right ear is 
denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


